DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-42, 46, 49, 54-64 and 66-68 are currently pending and prosecuted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below, which correspond to the Patent Trial and Appeals Board (PTAB) Decision, dated 1 June 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
40. (Cancelled) 	
41. (Cancelled)
42. (Cancelled)
45. (Cancelled) 
46. (Cancelled)
49. (Cancelled)
54. (Cancelled)
55. (Cancelled)
56. (Cancelled)
57. (Cancelled)
58. (Cancelled)
59. (Cancelled)
60. (Cancelled)
61. (Cancelled)
62. (Cancelled)
63. (Cancelled)
64. (Cancelled)
66. (Currently Amended) 	A system, comprising: 
a terminal including a touchscreen; and 
a protective case removably installed on the terminal to protect the touchscreen of the terminal, 
wherein the protective case comprises: 
an inner edge rotatably coupled to the terminal and configured to enable the protective case to rotate between a closed position and an opened position; 
a rigid main body that is not foldable, that has a shape corresponding to a shape of the terminal, and that protects the terminal when the protective case is in the closed position; 
an outer edge of the protective case that is located at an opposite side of the rigid main body from the inner edge; 
a top edge of the protective case that extends between the inner edge and the outer edge; 
a bottom edge of the protective case that extends between the inner edge and the outer edge, wherein the top edge and the bottom edge are separated by the rigid main body; and 
a plurality of capacitive sensing bodies configured to generate capacitance values with capacitor modules in the touchscreen of the terminal, wherein each of the plurality of capacitive sensing bodies has a unique position location on the rigid main body between the inner edge and the outer edge and between the top edge and the bottom edge such that each of the plurality of capacitive sensing bodies is a different distance from the touchscreen, and 
wherein the terminal is configured to: 
store a first preset trigger sequence of the capacitive sensing bodies, wherein the first preset trigger sequence comprises a first order in which each of the capacitive sensing bodies is triggered; 
store a second preset trigger sequence of the capacitive sensing bodies, wherein the second preset trigger sequence comprises a second order in which each of the capacitive sensing bodies is triggered, and wherein the second order is opposite of the first order; 
detect a trigger sequence of the capacitive sensing bodies; 
compare the trigger sequence to the first preset trigger sequence and the second preset trigger sequence; 
determine that the protective case is in the opened position corresponding to a wake state in response to the trigger sequence matching the first preset trigger sequence; and 
determine that the protective case is in the closed position corresponding to a sleep state in response to the trigger sequence matching the second preset trigger sequence;
wherein the terminal is further configured to: 
output an activation signal to put the terminal in the wake state in response to the trigger sequence matching the first preset trigger sequence; and 
output an interrupt signal to put the terminal in the sleep state in response to the trigger sequence matching the second preset trigger sequence.

67. (Currently Amended) 	A system, comprising: 
a protective case comprising: 
an inner edge rotatably coupled to a terminal and configured to enable the protective case to rotate between a closed position and an opened position; 
a rigid main body that is not foldable, that has a shape corresponding to a shape of the terminal, and that protects the terminal when the protective case is in the closed position; 
an outer edge of the protective case that is located at an opposite side of the rigid main body from the inner edge; 
a top edge of the protective case that extends between the inner edge and the outer edge; 
a bottom edge of the protective case that extends between the inner edge and the outer edge, wherein the top edge and the bottom edge are separated by the rigid main body; and 
a plurality of capacitive sensing bodies, wherein each of the plurality of capacitive sensing bodies has a unique position location on the rigid main body between the inner edge and the outer edge and between the top edge and the bottom edge such that each of the plurality of capacitive sensing bodies is a different distance from a touchscreen; and 
the terminal configured for removable installation of the protective case, wherein the terminal comprises: 
the touchscreen comprising capacitance detectors and capacitors, wherein the capacitance detectors are configured to detect capacitance values of the capacitors, and wherein the capacitance values are generated according to the capacitors and the capacitive sensing bodies in the protective case; 
a memory; and 
a processor coupled to the memory and the touchscreen, wherein the processor is configured to: 
store a first preset trigger sequence of the capacitive sensing bodies, wherein the first preset trigger sequence comprises a first order in which each of the capacitive sensing bodies is triggered; 
store a second preset trigger sequence of the capacitive sensing bodies, wherein the second preset trigger sequence comprises a second order in which each of the capacitive sensing bodies is triggered, and wherein the second order is opposite of the first order; 
compare a trigger sequence of the capacitive sensing bodies that are detected by the capacitance detectors to the first preset trigger sequence and the second preset trigger sequence; 
determine that the protective case is in the closed position corresponding to a sleep state based on the trigger sequence matching the first preset trigger sequence; and 
determine that the protective case is in the opened position corresponding to a wake state based on the trigger sequence matching the second preset trigger sequence;
 wherein the terminal is further configured to: 
output an activation signal to put the terminal in the wake state in response to the trigger sequence matching the first preset trigger sequence; and 
output an interrupt signal to put the terminal in the sleep state in response to the trigger sequence matching the second preset trigger sequence.

68. (Currently Amended) 	A sensing method applied to a terminal suitable for removable installation of a non-foldable protective case that protects a touchscreen of the terminal, wherein the sensing method comprises: 
storing a first preset trigger sequence of capacitive sensing bodies, wherein the first preset trigger sequence comprises a first order in which each of the capacitive sensing bodies is triggered and wherein each of the capacitive sensing bodies has a unique position location on a rigid main body between an inner edge and an outer edge and between a top edge and a bottom edge such that each of the capacitive sensing bodies is a different distance from the touchscreen; 
storing a second preset trigger sequence of the capacitive sensing bodies, wherein the second preset trigger sequence comprises a second order in which each of the capacitive sensing bodies is triggered, and wherein the second order is opposite of the first order; 
detecting a trigger sequence of capacitors in the touchscreen; 
determining that the non-foldable protective case is in an opened position corresponding to a wake state based on the trigger sequence matching the first preset trigger sequence; and 
determining that the non-foldable protective case is in a closed position corresponding to a sleep state based on the trigger sequence matching the second preset trigger sequence;
outputting an activation signal to put the terminal in the wake state in response to the trigger sequence matching the first preset trigger sequence; and 
outputting an interrupt signal to put the terminal in the sleep state in response to the trigger sequence matching the second preset trigger sequence. 
Allowable Subject Matter
Claims 66-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 66-68 are considered allowable as accordance to the PTAB decision on 1 June 2022. In this decision, the Examiner was affirmed on all other rejected claims except for dependent Claims 66-68. As such, pursuant to MPEP 1214.06, since the statutory period for filing a further appeal to challenge the PTAB decision has lapsed with no official response by the Applicant, the Examiner has converted Claims 66-68 into independent form by including all of the limitations of claims 40, 42 and 46, respectively, into claims 66-68 by Examiner’s amendment. In doing so, the Examiner is cancelling Claims 40, 42 and 46, in which the Examiner’s rejection was affirmed, and allowing Claims 66-68 in accordance with the PTAB decision. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627